FILED
CHARLOTTE, NC

JUN 19 2020
IN THE UNITED STATES DISTRICT COURT

US DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA WESTERN DISTRICT OF NC

eps

  

 

STATESVILLE DIVISION
) oo
UNITED STATES OF AMERICA ) Docket No. 5:20-cr- U5 “PK
)
v. )
) UNDER SEAL
JENNIFER ROSE COLVIN ef al )
)

 

ORDER SEALING INDICTMENT, WARRANTS, AND OTHER DOCUMENTS

UPON MOTION of the United States of America for an order directing that the Bill of
Indictment, the Arrest Warrants, the Motion to Seal, and this Order be sealed, to protect the
secrecy of the on-going nature of the investigation in this matter until further order of this Court,

IT IS HEREBY ORDERED that the Bill of Indictment, the Arrest Warrant, the Motion
to Seal, and this Order be sealed until further order of this Court.

The Clerk is directed to certify copies of this Order to the United States Attorney's Office
via email to Steven.Kaufman@usdoj. gov.

SO ORDERED this 19" day of June 2020.

OCs.
THE H@NO DAVID C, KEESLER
UNITED STATES MAGISTRATE JUDGE

Case 5:20-cr-00045-KDB-DCK Document 2 Filed 06/19/20 Page 1 of1

t-

_
